Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Samie Leigh on 07/21/2022.
The application has been amended for some claims as follows:

 1. – 13. (Canceled)

14.	(Currently Amended) A cluster tool for depositing a backside film layer on a backside of a substrate, comprising:
a physical vapor deposition chamber having a chamber lid and one or more sidewalls, comprising:
a processing region bounded at least partially by the chamber lid and the one or more sidewalls;
a sputter target having a first surface that is in contact with the processing region and a second surface that is opposite the first surface;
a power source coupled to the sputter target;
a substrate support having a substrate supporting surface facing the sputter target, the substrate supporting surface configured to support the substrate at or near the periphery of the substrate supporting surface without contacting an active region on a front side of the substrate, such that the backside of the substrate is exposed to the sputter target, wherein the sputter target is configured to deposit the backside [[fill]] film layer on the backside of the substrate;
a shadow mask disposed above the substrate support, the shadow mask defining a deposition area on the backside of the substrate;
a gas conduit disposed in the sidewall of the physical vapor deposition chamber; and
a magnetron disposed adjacent to the second surface of the sputter target, wherein the magnetron comprises:
an inner pole comprising an inner plurality of magnets, the inner pole creating an inner magnetic field; and 
an outer pole surrounding the inner pole, the outer pole comprising an outer plurality of magnets concentric with and separate from the inner plurality of magnets, the outer pole creating an outer magnetic field, wherein a strength of the outer magnetic field is different from a strength of the inner magnetic field, wherein the outer pole is disposed radially outward relative to an outer diameter of the sputter target.

15.	(Original) The cluster tool of claim 14, wherein the sputter target comprises silicon, and the gas conduit is in fluid communication with a gas source, wherein the gas source supplies a process gas to the sputter target, the process gas comprising a nitrogen-containing gas.

16.	(Original) The cluster tool of claim 14, wherein the power source is configured to deliver DC power at a voltage of about 2000 V to about 60000 V, a time duration of about 10 μs and about 40 μs, and a pulse cycle time of about 200 μs.

17.	(Original) The cluster tool of claim 14, wherein the power source is configured to apply an RF bias to the substrate support.

18.	(Original) The cluster tool of claim 14, further comprising a factory interface, wherein the substrate support is configured to receive the substrate from the factory interface.

19.	(Original) The cluster tool of claim 18, wherein the factory interface comprises a flipper configured to hold and flip the substrate without contacting the active region of the front side of the substrate.

20.	(Previously Presented) The cluster tool of claim 14, wherein: 
the inner pole and the outer pole form a closed-loop magnetron assembly, 
wherein the ratio of the magnetic field strength of the inner magnetic field to the outer magnetic field is 0.5 to 0.73.

21.	(Currently Amended)	The cluster tool of claim 19, wherein the flipper is configured to contact only [[the]] an edge exclusion area of the substrate, the edge exclusion area measuring from an edge of the substrate to a radially inward distance of about 1 mm to about 5 mm.

22.	(Previously Presented)	The cluster tool of claim 21, wherein the radially inward distance is about 1 mm to about 2 mm.

23.	(Previously Presented)	The cluster tool of claim 19, wherein the flipper comprises a blade and arms extending from the blade.

24.	(Previously Presented)	The cluster tool of claim 23, wherein each arm of the blade comprises a clamping spring disposed on a distal end of each arm.

25.	(Previously Presented)	The cluster tool of claim 24, wherein the blade further comprises a vertical wall coupled to the clamping spring and configured to contact an edge of the substrate. 

26.	(Currently Amended)	The cluster tool of claim 24, further comprising a contact pad coupled to the clamping spring, the contact pad configured to contact [[the]] an edge exclusion area of the substrate.

27.	(Currently Amended)	The cluster tool of claim 14, wherein the physical vapor deposition chamber further comprises a flipper configured to hold and flip the substrate without contacting the active region of the front side of the substrate.

28.	(Previously Presented)	The cluster tool of claim 14, wherein the power source is a direct current (DC) power source.

29.	(Previously Presented)	The cluster tool of claim 28, wherein the DC power source is configured to supply a pulsed DC voltage to the sputter target.

30.	(Previously Presented)	The cluster tool of claim 14, wherein the sputter target is a dielectric sputter target.

31.	(Previously Presented)	The cluster tool of claim 30 wherein the sputter target is a silicon sputter target.

32.	(Previously Presented)	The cluster tool of claim 28, wherein the power source further supplies an alternating current (AC) power to the sputter target, wherein a ratio of RF power level to DC power level is from about 2:1 to about 8:1.

33. 	(Previously Presented)	The cluster tool of claim 14, wherein the substrate support comprises one or more lamps configured to anneal the substrate to about 750°C to about 950°C. 



Allowable Subject Matter
3.	14-33 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a cluster tool for depositing a backside film layer on a backside of a substrate, comprising “an inner pole comprising an inner plurality of magnets, the inner pole creating an inner magnetic field; and 
an outer pole surrounding the inner pole, the outer pole comprising an outer plurality of magnets concentric with and separate from the inner plurality of magnets, the outer pole creating an outer magnetic field, wherein a strength of the outer magnetic field is different from a strength of the inner magnetic field, wherein the outer pole is disposed radially outward relative to an outer diameter of the sputter target” in combination with other limitations as a whole.

Claims 15-33 are also allowed being dependent on allowable claim 14.

The closet prior arts on records are Foad etal. (USPGPUB 2010/0221583 A1), Yan et al. (US PGPUB 2007/0159065 A1), Kim et al. (US PGPUB 2015/0340225 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897